107 F.3d 31
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mark D. BURCH, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 96-3046.
United States Court of Appeals, Federal Circuit.
March 28, 1996.

ON MOTION
BRYSON, Circuit Judge.

ORDER

1
We treat Mark D. Burch's submission entitled "Motion to Delay Filing Time" as a motion for an extension of time to file his corrected informal brief and as a motion for reinstatement of his petition for review.  The Merit Systems Protection Board has not responded.


2
Burch's petition for review was dismissed on March 15, 1996 for failure to file a brief.  Burch has now submitted his corrected informal brief.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Burch's motion for an extension of time to file his corrected informal brief is granted.


5
(2) Burch's motion for reinstatement is granted, the March 15, 1996 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.


6
(3) The Board should compute the due date for its brief from the date of filing of this order.